DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claims filed on 05/11/2022 have been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Status of Claims
This action is in reply to the filing of 05/11/2022. 
Claims 1 - 7 were previously selected for prosecution on the merits by Applicant due to an examiner imposed restriction requirement, and claims 8 - 20 were withdrawn.
Claim 1 has been amended by Applicant.
Claims 4, and 6 - 7 were previously presented by Applicant.
Claims 2 - 3 remain as original.
Claim 5 was cancelled by Applicant.
Claims 1 - 4, and 6 - 7 are currently pending and have been examined.



Allowable Subject Matter

Claims 1 - 4, and 6 - 7 are allowed. 



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The previous 35 USC 112(a) rejection of claim 1 (and its dependencies) is withdrawn due to Applicant's arguments and amendments.
The previous 35 USC 103 rejection of claims 1 - 4 and 6 - 7 is withdrawn due to Applicant's arguments and amendments.
The rejection of all claims pursuant to 35 USC 101 was previously withdrawn in the prior office action due to Applicant's arguments and amendments. The application claims that a so called "pass-through" indicator may be associated with a token in an electronic merchant transaction, whereby the issuer of the token may allow the transaction between merchant and user to occur, without then applying any token based restrictions, yet issuer may still ultimately apply whichever token based transaction restriction(s) it deems fit.
The following are the limitations which overcome the prior 35 USC 101 rejection:
specifying, by an issuer of a financial instrument, an issuer-applied domain-specific control or an issuer-applied domain-specific restriction on a device-specific payment token for the financial instrument that is provisioned to an electronic wallet on an electronic device,
wherein the device specific payment token is restricted to transactions from only the electronic device;
requesting, by the issuer of a financial instrument and from a third-party token service provider, generation of the device-specific payment token comprising a pass-through indicator,
wherein a payment network is configured to receive a transaction request comprising the device-specific payment token and is configured to pass the transaction request through without applying the issuer- applied domain-specific control or restriction in response to the pass-through indicator;
receiving, from the third-party token service provider, the device-specific payment token comprising the pass-through indicator; and 
wherein, in response to receiving the transaction request with the device- specific payment token from the payment network, the issuer retrieves the issuer-applied domain-specific control or restriction associated with the device-specific payment token and
applies the issuer-applied domain-specific control or restriction to the transaction request.  
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or render obvious the limitations of the independent claims. The applicant has claimed:
specifying, by an issuer of a financial instrument, an issuer-applied domain-specific control or an issuer-applied domain-specific restriction on a device-specific payment token for the financial instrument that is provisioned to an electronic wallet on an electronic device,
wherein the device specific payment token is restricted to transactions from only the electronic device;
requesting, by the issuer of a financial instrument and from a third-party token service provider, generation of the device-specific payment token comprising a pass-through indicator,
wherein a payment network is configured to receive a transaction request comprising the device-specific payment token and is configured to pass the transaction request through without applying the issuer- applied domain-specific control or restriction in response to the pass-through indicator;
receiving, from the third-party token service provider, the device-specific payment token comprising the pass-through indicator; and 
storing an association of the issuer-applied domain-specific control or restriction and the device-specific payment token;
wherein, in response to receiving the transaction request with the device- specific payment token from the payment network, the issuer retrieves the issuer- applied domain-specific control or restriction associated with the device-specific payment token and
applies the issuer-applied domain-specific control or restriction to the transaction request.  

Claims 1 - 4, and 6 - 7 are allowed because the references individually and in combination constituting the closest prior art of record Kumnick (US20150319158A1) in view of Hruska (US20130282588A1), and in further view of Bauer (US20120095852A1) fail to teach nor otherwise render obvious the claim limitations in this application when said limitations are considered as an ordered combination. Moreover, the claims as a whole, in ordered combination, are non-obvious combinations of the above citations because the examiner would have to improperly use said claims as a road map to combine potentially obvious individual claim limitations from this or that case citation(s) together. All citations expressly considered vis a vis this allowance are summarized below.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record is considered pertinent to applicant's disclosure. See Form 892 attached hereto.
Kumnick (US20150319158A1) - A method for providing a token code in conjunction with a value token is disclosed. The token code serves as a shared secret for authenticating the use of the value token. Multiple token holders can possess the same value token, but each token holder may have a different token code for use with the value token.
Hruska (US20130282588A1) - A secure system and method are disclosed to effectuate financial transactions over a secure internet backbone establishing and using a secure closed loop financial transactional system encompassing a proxy account and a pre-registered personal handheld mobile device to the account a preregistered merchant where all funds within the account remain in an “inactive” non-usable state until activated and allocated only by the consumer's registered mobile handheld device using a unique, time sensitive, device specific and merchant specific transactional token initially developed on the system's backend and subsequent token activation completion by the intended specific registered mobile device and by the intended merchant application.
Bauer (US20120095852A1) - A mobile payment method, system and graphical user interface are described that facilitate efficient and secured payment transactions from an electronic wallet on a user portable electronic device with a merchant point of sale terminal over a contactless communications link. In one aspect, the electronic wallet includes a flag indicating whether input of the passcode is required to access the electronic wallet, which flag can be set by a remote device. In another aspect, a shortcut is provided to directly execute the payment features of the electronic wallet application software.
Lindner (US20160217459A1) - During token and PAN provisioning, instead of just having one token per one PAN for a single use case (PAN), between 1 and N tokens per a single PAN are provisioned. During provisioning a decision engine will supply additional details that are applied to each token. This additional information is stored in a token virtual vault that houses the mapping between PAN and token. Then, during a transaction, the decision engine chooses which token to give to the merchant to process business as usual. When the token comes into the network, additional information associated with that individual token may be identified. This information may be conveyed to a transaction account Issuer in substantially real time on and/or appended to the transactional message.
Aabye (US20170255932A1) - A process for combining domain restriction and remote authentication may include receiving a token from a plug-in application to conduct a transaction associated with a user of a communicating device. The process may include sending an authentication request to a remote access control sever to authenticate the user, and receiving, from the remote access control server, an authentication tracking value that the remote access control server used in generation of an authentication cryptogram. The process may also include generating, using the authentication tracking value, a domain restriction cryptogram that is used for domain restriction of the token, and sending, to the plug-in application, the domain restriction cryptogram.
Dogin (US20190197616A1) - A plurality of bank identification number (BIN) ranges are characterized according to credit risk. A list of the plurality of bank identification number (BIN) ranges characterized by credit risk is made available to a transit-specific payment network interface processor, which is coupled to a plurality of memory-constrained fare gates of a transit authority. The list is configured to be distributed to the memory-constrained fare gates of the transit authority. Advantageously, the list based on BIN ranges takes up less memory than a list based on individual account numbers or the like and can be maintained in memory at the memory-constrained fare gates for rapid decisioning.
Dooley (US20180232728A1) -  Payment token processes leverage encryption/decryption during token enrollment and payment transaction processing. During enrollment for a payment instrument, a payment token is generated using encryption as a function of a payment account identifier of the payment instrument, and in some cases, also domain information and/or a bank identification number. The payment token can be generated, for instance, using a hardware security module and issuer-specific token keys. During payment transaction processing, the payment token is decrypted (e.g., using the issuer-specific token keys) to obtain the payment account identifier for authorization of the payment transaction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Cobb whose telephone number is (571) 272-3850. The examiner can normally be reached 9 - 5, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson, can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/MATTHEW COBB/Examiner, Art Unit 3698     



/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698